DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/15/2022 has been entered.  Claims 1-8, 11 and 14-17 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 06/15/2022.
Specification
The amendment filed 06/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the hook and loop fasteners.  The attachment elements 18 in the drawings are depicted as strips which can be any attachment elements in a strip form; and do not provide sufficient support for the amended hook and loop fasteners.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 7-8 and 15 is objected to because of the following informalities:
In claim 7, line 2, "the legs and the feet" appears to read "the leg and the foot" for consistency with claim 1; 
 In claim 8, line 2, "the legs and the feet" appears to read "the leg and the foot" for consistency with claim 1; 
In claim 15, lines 1-2, "the temperature controlling device" appears to read "a temperature controlling device" as it is the first time the limitation is recited;
In claim 15, line 2, "the leg parts and the foot parts" appears to read "the leg part and the foot part" for consistency with claim 14. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation "at least one attachment element".  However, the original disclosure fails to provide any description of the at least one attachment element, such as structure(s) of the at least one attachment element and how the at least one attachment element is configured to fixedly connect the leg part and the foot part.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 14.
Claim 15 depends from rejected claim 14 and is likewise rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 2013/0303957 A1) in view of Sussmann (WO 2017129201 A1).
Regarding claim 1, Bauerfeind discloses a compression stocking (a compression stocking; referencing the example in fig. 1; paras. 0034, 0047; claims 1, 12), comprising: 
a shape memory, heat-shrinkable thermoplastic material (a polyurethane material; paras. 0015-0016), 
wherein said stocking is configured to establish, in use, a compression contact with at least one of a leg and a foot of a user upon the application of an amount of heat to the shape memory, heat-shrinkable thermoplastic material (compression contact trigged by thermal radiation, contact heat, convection, induction, electrical current; paras. 0018), 
wherein the thermoplastic material is a polymer (polyurethane; para. 0016).
Bauerfeind does not explicitly disclose wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film having a thickness of 0.01 mm - 0.2 mm, and wherein the polymer has a glass transition temperature below -10°C., has crystallinity with a melting temperature (Tm) between 30-50 °C and a heat of fusion of at least 10 J/g, as determined using differential scanning calorimetry (DSC) (−40°C/10.0 (K/min)/100°C) as set out by the ASTM D3418:2003.  However, Sussmann discloses an article of footwear (shoe 1; figure; see English translation; para. 0022) comprising a compression component (second material section 5; figure; paras. 0013, 0022), wherein the compression component comprising a shape memory, heat-shrinkable thermoplastic material (a thermoplastic block copolymer thermoplastic block copolymer, under trade name Desmopan DP 2795A SMP; para. 0018), wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film (the second material section is a thin layer arranged on the first material section 4; figure; para. 0022), wherein the thermoplastic material is a polymer that has a glass transition temperature below -10°C., has crystallinity with a melting temperature (Tm) between 30-50 °C and a heat of fusion of at least 10 J/g, as determined using differential scanning calorimetry (DSC) (−40°C/10.0 (K/min)/100°C) as set out by the ASTM D3418:2003 (Applicant describes the recited features in fig. 7 and para. 0067 of the instant application).  
Both Bauerfeind and Sussmann teach using a shape memory polymer in a garment for compressing at least a wearer's foot and/or a lower leg portion, and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape memory, heat-shrinkable thermoplastic material as disclosed by Bauerfeind, with wherein the shape memory, heat-shrinkable thermoplastic material is arranged as a film and wherein the polymer is Desmopan DP 2795A SMP, which has a glass transition temperature below -10°C., has crystallinity with a melting temperature (Tm) between 30-50 °C and a heat of fusion of at least 10 J/g, as determined using differential scanning calorimetry (DSC) (−40°C/10.0 (K/min)/100°C) as set out by the ASTM D3418:2003, as taught by Sussmann, in order to use a commercially available shape memory polymer in the film form for the compression stocking thereby obtaining a desired compression effect as well as reducing manufacturing cost. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the thickness of the shape memory film, with wherein the film has a thickness of 0.005 mm-0.5 mm, in order to be fitted with a compression stocking which is generally a thin layer.  One ordinary skill of the art would recognize that it is reasonable to have a shape memory film with a thickness of 0.005 mm-0.5 mm in a compression stocking.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).  Also see MPEP 2144.04, IV, A.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the thermoplastic polymer as disclosed by Bauerfeind, with wherein the polymer has a glass transition temperature below -10°C., has crystallinity with a melting temperature (Tm) between 30-50 °C and a heat of fusion of at least 10 J/g, as determined using differential scanning calorimetry (DSC) (−40°C/10.0 (K/min)/100°C) as set out by the ASTM D3418:2003, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07.
Regarding claim 2, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1.  By combination of Bauerfeind and Sussmann, the shape memory polymer would be Desmopan DP 2795A.  Sussmann further discloses the material has at least one of the shape memory mechanisms: crosslinks (covalent bonds), hydrogen bonds and crystallinity at a temperature, for example above 80°C (para. 0019), which is an inherent feature of the polymer.
Regarding claim 3, Bauerfeind and Sussmann, in combination, disclose the compression stocking according claim 1. The combination of Bauerfeind and Sussmann would have the shape memory polymer Desmopan DP 2795A.  Applicant has stated that Desmopan DP 2795A does not have crystallinity between 60-80°C (para. 0067).
Regarding claim 4, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1.  By combination of Bauerfeind and Sussmann, the shape memory polymer would be Desmopan DP 2795A.  Applicant has stated that Desmopan DP 2795A is a polyurethane-polyester (TPU-Polyester) (para. 0067).
Regarding claim 5, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses the compression stocking further including a temperature controlling device (a device for exerting heat; paras. 0015, 0018) that comprises at least one of a heating arrangement that is integrated in the compression stocking and an external heating arrangement (the device is either integrated in the stocking or external to the stocking; para. 0018).
Regarding claim 6, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 5, and Bauerfeind further discloses wherein at least one of the heating arrangements that is integrated in the compression stocking and the external heating arrangement is configured to generate heat using at least one of electrical energy and chemical energy (when the stimulus is electrical current that generates heat; para. 0018).
Regarding claim 7, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses wherein the compression stocking has one of a tubular shape and an anatomical shape in accordance with at least one of the legs and the feet of the user (see figs. 2A-2B).  Further, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the compression stocking, in order to be fitted with at least one of the legs and the feet of the user for compression effect.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses wherein, in use, the shape memory, heat-shrinkable thermoplastic material is at least partially arranged around at least one of the legs and the feet of the user (see figs. 2A-2B).
Regarding claim 11, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1.  Bauerfeind does not disclose wherein the film is provided with perforations.  However, Sussmann teaches wherein the film is provided with perforations (openings 6; figure; para. 0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the film of the shape memory material, with wherein the film is provided with perforations as taught by Sussmann, in order to provide the film of shape memory material with ventilating function in the compression stocking, thereby providing comfort to a wearer.
Regarding claim 16, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1, and Bauerfeind further discloses wherein the compression stocking is a single-use compression stocking (the stocking is capable of a single use).
Regarding claim 17, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 2.  By combination of Bauerfeind and Sussmann, the shape memory polymer would be Desmopan DP 2795A.  Applicant has stated that Desmopan DP 2795A is a preferred shape memory polymer for the invention (para. 0067), which indicates that Desmopan DP 2795A meets all the requirements of the invention, including wherein the thermoplastic polymer has crystallinity above 100°C.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 2013/0303957 A1) and Sussmann (WO 2017129201 A1) and further in view of Flugel (DE 202013002992 U1).
Regarding claim 14, Bauerfeind and Sussmann, in combination, disclose the compression stocking according to claim 1.  Bauerfeind does not disclose wherein the compression stocking comprises a leg part and a foot part that are one of detachably associated with each other via at least one attachment element and fixedly connected to each other.  However, Flugel teaches a compression stocking (figs. 1-2; see English translation; paras. 0009-0010) comprising a leg part (calf part 1; figs. 1-2; paras. 0009-0010) and a foot part (foot part 3; figs. 1-2; paras. 0009-0010) that are one of detachably associated with each other via at least one attachment element (Velcro fastener; paras. 0005, 0010) and fixedly connected to each other (fig. 1; para. 0005).  Bauerfeind and Flugel are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the compression stocking as disclosed by Bauerfeind, with wherein the compression stocking comprises a leg part and a foot part that are one of detachably associated with each other via at least one attachment element and fixedly connected to each other as taught by Flugel, in order to provide a compression stocking which can be easily put on and taken off (Flugel; para. 0002).
Regarding claim 15, Bauerfeind, Sussmann and Flugel, in combination, disclose the compression stocking according to claim 14.  Bauerfeind does not disclose wherein a temperature controlling device in at least one of the leg part and the foot part is configured and arranged to be controllable by an electronic controlling device.  However, Sussmann teaches wherein a temperature controlling device (a battery 7 connected to a cable for heating the layer of the shape memory material; figure; para. 0025) in at least one of a leg part and a foot part (figure; para. 0022) is configured and arranged to be controllable by an electronic controlling device (via a switching element 8; figure; para. 0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the compression sock as disclosed by Bauerfeind, with wherein a temperature controlling device in at least one of the leg part and the foot part is configured and arranged to be controllable by an electronic controlling device, as taught by Sussmann, in order to provide an integrated heating device in the compression sock for heating the shape memory material which can be easily operated when needed.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 06/15/2022 have been fully considered and addressed as follows.
Applicant remarks:  Applicant asserts that, based on the drawings, one of ordinary skill in the art would recognize that the attachment elements can be a hook and loop fasteners, shown, ties, or the like.
Examiner's response: Examiner respectfully disagrees.  First, it is unclear what structures are being referred to by "shown" and "the like". Second, the attachment elements 18 in the drawings are depicted as short strips which can be any elements in a short strip form that are capable of attaching the leg part and the foot part together, such as adhesive tapes and strips comprising snaps.  The original disclosure fails to provide a description for "the attachment elements". Therefore, the 112(a) rejection is maintained.
Applicant remarks:  Applicant asserts that Bauerfeind only teaches complex structures having more than one shape memory material.
Examiner's response: Examiner respectfully disagrees.  Bauerfeind clearly discloses that the shape memory material can be any listed shape memory material alone (para. 0016), and particularly refers to polyurethane elastomer alone (para. 0016).  In addition, Applicant's remarks are not relevant to the instant claims; and Applicant is reminded that unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Applicant remarks:  Applicant asserts that Bauerfeind does not teach a compression stocking which is different from a bandage.
Examiner's response: Examiner respectfully disagrees.  Bauerfeind teaches a bandage with compression effect (abstract; claims 1, 12), and the bandage is in the form of a compression stocking for providing supporting and compression effect (para. 0034 as well as the example shown in Fig. 1).  Therefore, Bauerfeind does teach a compression stocking.
Applicant remarks:  Applicant asserts that the second material section 5 in the form of a network having a large number of opening 6 as described in Sussmann is not connected to the foot or leg and does not apply a pressure as required for a compression stocking.
Examiner's response: Examiner respectfully disagrees.  Sussmann clearly teaches that the second material section 5, i.e., the shape memory film, presses the sock-like portion 9 against the foot of the wearer of the shoe and exerts a high clamping force on the foot of the wearer upon increasing temperature (paras. 0008, 0013, 0022).  Therefore, the shape memory film of Sussmann does apply a pressure to a wearer's foot.  In addition, it is noted that Sussmann is cited as a secondary reference with respect to a film form of a shape memory polymer, and the primary reference Bauerfeind has already set forth a compression stocking.
Applicant remarks:  Applicant asserts that neither Bauerfeind or Sussmann include a scope and content that teaches or suggests making a film having the recited thickness.
Examiner's response: First, one ordinary skill of the art would recognize that a stocking is generally a thin layer of material and it is reasonable for a stocking to have a thickness of less than 0.2 mm.  Second, Sussmann teaches that the shape memory film is applied as a flat coating, and one ordinary skill of the art would recognize that a coating is generally a thin layer of material and it is reasonable for a coating to have a thickness of less than 0.2 mm.  Therefore, it would have been obvious to one of ordinary skill in the art to have selected a thickness for the shock memory film to have a thickness of less than 0.2 mm as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732
   
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732